 CLAYTON & LAMBERT MANUFACTURING COMPANY305that day in the computation of the 60 days required by the con-tract,' theMill B date, or day on which the automatic renewalbecame operative, was October 2, 1953. The last day on whichnotice to forestall automatic renewal could be effective wasOctober 1, 1953.4 As notice was not received'on or before Octo-ber 1, 1953, we find that the contract was automaticallyrenewed.The Employer urges that the Union, by its subsequent conduct,waived the defect in the notice. The record discloses that in itsnotice letter,the Employer indicated a willingness to meet withthe Union prior to December 1, 1953, "to discussour reasonsfor the action... ." In its reply, the Union maintained that thenotice was not timely and that it would "defend by all meansavailable . . . all terms and conditions of the present workingagreement as well'as the bargaining rights , ..,"but indicateda willingness to meet and confer"for the purpose of negotiatingupon any changes to be proposed by either party to the workingagreement." There is no indication that the Union at any timethereafter abandoned its initial position.In these circumstances, we view the Employer's September30, 1953, letter and the Union's reply thereto as post-renewalrequests to negotiate changes, having no effect upon the renewedcontract as a bar to the petition herein.' For the foregoingreasons, we find that the contract, as automatically renewed,isa bar to this proceeding. We shall therefore dismiss thepetition without prejudice to the filing of a new petitiona reason-able time before the automatic renewal date of the existingcontract.[The Boarddismissedthe petition.]3See Williams Laundry Company, et al., 97 NLRB 995; Golden Belt Manufacturing Com-pany, 103 NLRB 1543, and cases cited therein.4 A notice which will forestall automatic renewal must be received prior to the "Mill B"date. SeeWilliams Laundry Company, supra p. 996.5See Land O'Sun Dairies, Inc., 107 NLRB No. 253.CLAYTON & LAMBERT MANUFACTURING COMPANY andELECTRICAL WORKERS UNION, LOCAL NO. 369,INTERNATIONALBROTHERHOODOFELECTRICALWORKERS, A. F. of L.,Petitioner.Case No.9-RC-2087.April 20, 1954DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Harold M.Kennedy, hearing officer. The hearing officer's rulings made108 NLRB No. 64.3396760 - 55 - 21 306DECISIONSOF NATIONAL LABOR RELATIONS BOARDat the hearing are free from prejudicial error and are herebyaffirmed. iUpon the entire record in this case, the Board finds:1.The Employer isengagedin commerce within themeaningof the Act.Z.The labororganizationsinvolved claim to represent em-ployees of the Employer.3.No question affecting commerce exists concerning therepresentation of employees of the Employer within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act, for thefollowingreasons:The Petitionerseeks to severfrom the production and main-tenance unit currently represented by the Intervenor, a unitof all instrument electricians A and B and all maintenanceelectriciansA and B. Though both groups are part of themaintenance department they are separately supervised andwork out of different shops and perform different duties.The instrument electricians -A maintain and adjust all electroniccontrol instruments used by the Employer in its productionoperations. In their work they utilize portable voltmeters, port-able recorders, ohmmeters, optical pyrometer, portable py-rometer, Wheatstone bridge, circuit battery sets, tube testers,oscilloscopes, and small handtools such as pliers, side cutters,and soldering pistols. They work exclusively in the instrumentshop. The instrument electricians B perform what is in facta chemical rather than an electrical operation, treating wasteproducts with chlorine and other chemical agents, to neutralizethe cyanide contained in the waste products so that they cansafelybedisposed of in the sewage system. There is noprogressionbetween class A and class B instrument elec-tricians, and the class B instrument electricians work in thechlorinating house. Their only connection with instrument elec -tricians A seems to be the fact that they work under the samesupervisor. Although the Employer attempts to hire men withprevious electrical experience for class A instrument elec-tricians, the record contains reference to the experience ofonly 1 man, and he had less than 3 years of instruction andexperience in the field of electronics before being hired by theEmployer.The maintenance electricians class A maintain and repairelectrical equipment. They work on transformer circuits, cir-cuits for electric motors, on stators, electrical controls, theyrun conduit, pull wire, and connect wires to equipment. Theywork with power ranging from zero to 13,000 volts. It is theEmployer's policy to hire employees with journeyman skillsfor the classifications of maintenance electrician A. One ofthe employees involved testified that a man should have 4 yearsapprenticeship training in order to properly handle the dutiesiLocal 4811, United Steelworkers of America, CIO, was permitted to intervene on the basisof its contractual interest in the employees involved herein. CENTRAL RUFINA307of a maintenance electrician Class A. Although the maintenanceelectriciansB are considered to be helpers to maintenanceelectricians A, there is no progression from B to A and theEmployer hires less skilled employees for the B classification.There are 5 class A and 7 class B maintenance electricians.A regular part of the duties of this group consists of platingracks with a plastic, acid resisting, insulation coating. Threemen are regularlyassignedto these duties on the day shift andone man on the night shift. This work is performed by both Aand B maintenance electricians.In the American Potash2 case the Board stated that craftseverance will be granted only in those cases where the em-ployees sought to be severed constitute a genuine craft group.We find that, of the employees sought by the Petitioner, onlythe maintenance electricians A spend the major portion of theirtime performingtasks requiring the exercise of craft skills andhave the necessary experience to qualify as craftsmen underthe criteria set forth in the American Potash case.' Becausethe other employees sought by the Petitioner neither possessand exercise genuine craft skills nor are in the direct line ofprogression in the electrician's craft, and as the Petitionerhas not indicated its willingness to represent a unit limitedto the 5 maintenance electricians A, we find that the unit soughtis inappropriate for severance purposes and shall thereforedismiss the petition.[The Board dismissed the petition.]Member Beeson took no part inthe consideration of the aboveDecision and Order.2American Potash & Chemical Corporation, 107 NLRB 1418.3107 NLRB 1418, pp 7-8, 9-10.MARIO MERCADO E HIJOS d/b/a CENTRAL RUFINAandUNION de TRABAJADORPS de FACTORIA de la INDUSTRIAAQUCARERA, LOCAL 1805, ILA, Petitioner. Case No. 24-RC-606. April 20, 1954DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before George L.Weasler, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.108 NLRB No. 59.